                 IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

  Ashton Hughes,                                 )
  Joshua VanDusen,                               )
  Shannon Helmers, and                           )
  Charles Dodson,                                )
                                                 )
          Plaintiffs,                            )        No. 4:19-CV-00028-CLC-SKL
  v.                                             )
                                                 )        JURY DEMAND
  Denise Jackson and,                            )
  RVshare, LLC.,                                )
                                                 )
          Defendants.                            )
                                                 )


         RULE 26(a) INITIAL DISCLOSURES OF DEFENDANT RVSHARE, LLC


        Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Defendant RVshare,

 LLC (hereinafter “RVshare”) submits these Initial Disclosures as follows:


 (i) The name and, if known, the address and telephone number of each individual likely to
 have discoverable information—along with the subjects of that information—that the
 disclosing party may use to support its claims or defenses, unless the use would be solely for
 impeachment.

 RESPONSE:

        RVshare believes the following are among the individuals likely to have discoverable

 information based on their understanding of the claims as currently pled. RVshare reserves the

 right to supplement this list as discovery progresses:


        1. Plaintiff Ashton Hughes may be contacted through her counsel. She has information

            regarding agreements and communications between herself and the Defendants, the

            alleged incident, her injuries, and her damages as alleged in the Complaint.

        2. Plaintiff Joshua VanDusen may be contacted through his counsel. He has information


                                                     1

Case 4:19-cv-00028-CLC-SKL Document 50 Filed 12/05/19 Page 1 of 6 PageID #: 233
          regarding the alleged incident, his injuries, and his damages as alleged in the

          Complaint.

       3. Plaintiff Shannon Helmers may be contacted through her counsel. She has

          information regarding the alleged incident, her injuries, and her damages as alleged in

          the Complaint.

       4. Plaintiff Charles Dodson may be contacted through his counsel. He has information

          regarding the alleged incident, his injuries, and his damages as alleged in the

          Complaint.

       5. Defendant Denise Jackson may be contacted through her counsel. Upon information

          and belief, she may have information regarding the condition of the vehicle allegedly

          involved in the incident. She may also have information regarding agreements and

          communications between herself, Ashton Hughes, and RVshare.

       6. Tom Klenotic, VP of Finance at RVshare, may be contacted through counsel for

          RVshare. He has knowledge applicable to the services provided by RVshare with

          regard to the vehicle involved in the incident.

       7. Tara Bellman, former VP of Customer Solutions at RVshare, may be contacted

          through counsel for RVshare. She has knowledge applicable to the services provided

          by RVshare with regard to the vehicle involved in the incident. Her last known

          contact information is 766 Craig Drive, Tallmadge, OH 44278.

       8. Josh Clark, former Customer Solutions Team Lead at RVshare, may be contacted

          through counsel for RVshare. He has knowledge applicable to the services provided

          by RVshare with regard to the vehicle involved in the incident. His last known

          contact information is 5695 Canterbury Drive, Akron, OH 44319.

       9. Tori Tauscher, Customer Solutions Team Lead at RVshare, may be contacted through


                                                2

Case 4:19-cv-00028-CLC-SKL Document 50 Filed 12/05/19 Page 2 of 6 PageID #: 234
          counsel for RVshare. She has knowledge applicable to the services provided by

          RVshare with regard to the vehicle involved in the incident.

       10. Megan Headrick, Customer Solutions Team Lead at RVshare, may be contacted

          through counsel for RVshare. She has knowledge applicable to the services provided

          by RVshare with regard to the vehicle involved in the incident.

       11. Rachel Martinez, Customer Solutions Associate at RVshare, may be contacted

          through counsel for RVshare. She has knowledge applicable to the services provided

          by RVshare with regard to the vehicle involved in the incident.

       12. Krista Fuller, Customer Solutions Associate at RVshare, may be contacted through

          counsel for RVshare. She has knowledge applicable to the services provided by

          RVshare with regard to the vehicle involved in the incident.

       13. Madeline Tauscher, Customer Solutions Associate at RVshare, may be contacted

          through counsel for RVshare. She has knowledge applicable to the services provided

          by RVshare with regard to the vehicle involved in the incident.

       14. Matt Jenney, Customer Solutions Associate at RVshare, may be contacted through

          counsel for RVshare. He has knowledge applicable to the services provided by

          RVshare with regard to the vehicle involved in the incident.

       15. Plaintiff Ashton Hughes’ sister and mother are believed to have information

          regarding the vehicle allegedly involved in the incident, and may have knowledge of

          Ashton Hughes’ alleged injuries and damages in this case. Addresses and contact

          information are unknown at present.

       16. Craig Bennett is Defendant Denise Jackson’s cousin. He may have information about

          the condition of the vehicle involved in the incident. His address and contact

          information are unknown at present.


                                                3

Case 4:19-cv-00028-CLC-SKL Document 50 Filed 12/05/19 Page 3 of 6 PageID #: 235
       17. Personnel of National Indoor RV Center may have information about the condition

          and maintenance of the vehicle involved in the incident. The exact individuals are

          unknown. Upon information and belief, National Indoor RV Center can be contacted

          at 1350 Hurricane Shoals Rd. NE, Lawrenceville, GA 30043, (770) 979-4051.

       18. Upon information and belief an unknown number of individuals were present at the

          scene of the incident, the 2018 Bonnaroo Festival. RVshare believes that some of

          those individuals may have information about the facts and circumstances alleged in

          the Complaint.

       19. Mark and Angelique Stacey were previous renters of the vehicle involved in the

          incident. Upon information and belief, they may have information regarding the

          condition of the vehicle involved in the incident when they rented it. Their last known

          address is 1023 Bench Mark Drive, McDonough, GA 30252-6650. Mark Stacey’s last

          known phone number is (770) 912-8136. Angelique Stacey’s last known phone

          number is (404) 702-9543.

       20. William and Meggie Anne Keogh were previous renters of the vehicle involved in the

          incident. Upon information and belief, they may have information regarding the

          condition of the vehicle involved in the incident when they rented it. Their last known

          addresses are 1803 Westwind Court, League City, TX 77573 and 5856 Fornof Road,

          Columbus, GA 31909. William Keogh’s last known phone number is (720) 232-0038.

       21. The Plaintiffs’ non-party family members, friends, and medical providers specifically

          listed in Plaintiffs’ initial disclosures and discovery responses are believed to have

          knowledge of Plaintiffs’ alleged injuries and damages in this case and other

          information about the circumstances alleged in the Complaint. Addresses and contact

          information are unknown at present.


                                                4

Case 4:19-cv-00028-CLC-SKL Document 50 Filed 12/05/19 Page 4 of 6 PageID #: 236
 (ii) A copy—or a description by category and location—of all documents, electronically
 stored information, and tangible things that the disclosing party has in its possession,
 custody, or control and may use to support its claims or defenses, unless the use would be
 solely for impeachment.

 RESPONSE:


       1. Photographs depicting the condition of the vehicle involved in the incident after the

           alleged incident occurred are currently in the possession of counsel for RVshare.

       2. A copy of the RVshare Terms of Service active at the time of the events alleged in the

           Complaint is currently in the possession of counsel for RVshare.

       3. A copy of the Rental Agreement signed by Ashton Hughes is currently in the

           possession of counsel for RVshare.

       4. A copy of the 2018 Bonnaroo Festival site map is currently in the possession of

           counsel for RVshare.

       5. Copies of screenshots depicting the reservation information of the prior two rentals

           are currently in the possession of counsel for RVshare.

       6. RVshare may rely on Plaintiff’s medical records specifically listed in Plaintiff’s

           initial disclosures and discovery responses (unknown to RVshare at this time), or as

           become available to RVshare through other discovery during this action.


 (iii) A computation of each category of damages claimed by the disclosing party—who must
 also make available for inspection and copying as under Rule 34 the documents or other
 evidentiary material, unless privileged or protected from disclosure, on which each
 computation is based, including materials bearing on the nature and extent of injuries
 suffered.

 RESPONSE:


       RVshare is not asserting a claim for damages at this time.




                                                5

Case 4:19-cv-00028-CLC-SKL Document 50 Filed 12/05/19 Page 5 of 6 PageID #: 237
 (iv) For inspection and copying as under Rule 34, any insurance agreement under which an
 insurance business may be liable to satisfy all or part of a possible judgment in the action
 or to indemnify or reimburse for payments made to satisfy the judgment.

 RESPONSE:


        A copy of the applicable insurance policy and addenda are available for inspection and

 copying upon request of any party.



                                Respectfully submitted this 5th day of December, 2019.

                                        COPELAND, STAIR, KINGMA & LOVELL, LLP

                                        /s/ G. Graham Thompson
                                        ANGELA CIRINA KOPET, BPR 017921
                                        G. GRAHAM THOMPSON, BPR 034467
                                        920 McCallie Avenue
                                        Chattanooga, TN 37403
                                        Phone: 423-777-4693
                                        Fax: 423-648-2283




                                CERTIFICATE OF SERVICE

         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.



        This 5th day of December, 2019


                                        COPELAND, STAIR, KINGMA & LOVELL, LLP


                                        /s/ G. Graham Thompson



                                                   6

Case  4:19-cv-00028-CLC-SKL Document 50 Filed 12/05/19 Page 6 of 6 PageID #: 238
 7035222v.1
